DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are pending.
Applicant's election with traverse of group I claims 1-10 in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that the hat the non-elected group I, which encompasses claims 11-16 be examined together for at least the reasons stated below:
(1) It would be unreasonable to require the Applicant file a separate, divisional patent application for the embryo of claim 11 and dependent claims 12-16. The embryo as claimed requires the existence of the mouse of claim 1. The embryo cannot be formed without the mouse of claim 1. The embryo as claimed cannot stand alone by itself because it does not form from the thin ar. Therefore, a patent on the embryo of claim 11 cannot be separated from a patent on the mouse of claim 1.
(2) The embryo of claim 11 necessarily inherit and must include the genetic feature recited in claim 1. The embryo is the descendant/heir of the mouse of claim 1. Thus, the two essentially are not patentably distinct. Accordingly, it would be unreasonable to examine only the mouse of Group I without examine together the embryo of Group II.
(3) There would be no serious search and examination burden to search and examine the groups | and If claims because the Group II invention essentially depends, directly or indirectly, from claim 1 (Group I invention).
 This is found persuasive because of applicant’s amendment to claim 11 and its depended claims to currently depend from claim 1.Thus claims 1-16 are currently for examination.
s 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2021.
Claims 1-16 are under consideration.
Priority
The instant application claims priority benefit to US Provisional Application 62/665,590 filed on 05/02/2018. As such the effectively filed date for the instant application is 05/02/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for : i) a transgenic mouse whose genome comprises a heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, wherein the heterozygous mutation of Tardbp (TDP- 43) gene is under control of appropriate regulatory sequences, wherein the genetically modified mouse exhibits Amyotrophic lateral sclerosis (ALS)-lime phenotypes, TDP-43 protemopathies and/or motor neuron degeneration, and 
(ii) for an embryo or bodily part thereof derived from said transgenic mouse whose genome comprises a heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, and 
(iii) an isolated spinal cord motor neuron differentiated from an embryonic stem cell (ESC) derived from said transgenic mouse whose genome comprises a heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, 
does not reasonably provide enablement for any other transgenic mouse whose genome does not comprises a heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, wherein the TNDP-43 gene is not under the control of appropriate regulatory sequences, a chimeric mouse, wherein not all somatic and germ cells comprise the heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn and 
(ii) does not reasonably provide enablement for any embryo or any bodily part thereof from a chimeric mouse, and 
(iii) does not reasonably provide enablement for any isolated spinal cord motor neuron differentiated from an ESC from chimeric embryo of a mouse not derived from a transgenic mouse whose genome does not comprise a heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, wherein the wherein the heterozygous mutation of Tardbp (TDP- 43) gene is under control of appropriate regulatory sequences. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention.
The office has analyzed the specification in direct accordance to the factors outlines in in re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it 
The claims broadly embrace a chimeric mouse. The specification discloses it is somewhat unexpected but not totally surprising that in the genetic background of C57BL/6J mice, only N390D but not A315T mutation of TDP-43 exhibits a dominant causative role in ALS-TDP pathogenesis (FIG. 1). A315T is an extensively studied fALS mutation [0093]. Analysis of transgenic rodent models or transfected cell cultures have suggested that overexpression of human TDP-43.sup.A315T causes neuron degeneration and dosage-dependent cytotoxicity, induces ER stress, and affects neuronal mitochondrial morphology. Noteworthy, mice expressing human TDP-43.sup.A315T under the control of endogenous mouse Tardbp promoter develop mitochondria dysfunction but without obvious ALS-like pathological phenotypes. Thus, the A315T substitution in either mouse TDP-43 or human TDP-43 appears to be insufficient to cause ALS pathogenesis under certain genetic backgrounds. It has been proposed that one or more environmental stresses may play important roles in the initiation and/or progression of ALS pathogenesis. The non-symptomatic A315T/+ mice and the subtle-phenotype Q331K mice may be suitable models for future study of the interplay between the genetic and environmental factors in pathogenesis of ALS-TDP and FTD-TDP [0093].
The breadth of the claims is such that they encompass chimeric mouse, wherein only a portion of the cells of said mouse comprises the claimed TDP-43, N390D transgene. The specification fails to enable making chimeric mouse such that have an enabled use. One of skill in the art would not know how to use such chimeric mouse in any way that differs from a wild type nonhuman mouse. It is noted that recitation of a genetically modified mouse comprising a heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, the transgene is in 
Given such differences in the expression of a transgene, particularly when taken with the lack of guidance in the specification for chimeric mouse with a specific phenotype, it would have required undue experimentation to establish the levels of the transgene product, the consequences of that product, and therefore, the resulting phenotype. It is noted that the unpredictability of a particular art area may alone provide reasonable doubt as to the accuracy of the broad statement made in support of enablement of claims. See Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991). It is also well established in case law that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed. Jn re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991). One of ordinary skill in the art would not know how to make use of the mouse with no phenotype particularly in view of unpredictability in the art. The specification further  fails to enable for making an embryo, bodily part or motor neuron as claimed that is derived from a chimeric embryo or bodily part thereof derived. One of skill in the art would not know how to use such chimeric embryo or chimeric isolated spinal cord motor neuron differentiated from an ESC from the embryo of a mouse not derived from a transgenic mouse whose genome does not comprise a heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, wherein the wherein the heterozygous mutation of Tardbp (TDP- 43) gene is under control of appropriate regulatory sequences. An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-11, are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20110321179 ) in view of Johnson (JBC, 284(30): 20329-20339, 2009), Kabashi (Nat Genet, 40: 572-574, 2008).
Shen teaches a genetically modified mouse comprising a heterozygous mutation of Tardbp (TDP-43) gene whose spinal cord motor neurons have a loss of TAR-DNA binding protein-43 (TDP-43) function and the mouse exhibits ALS-like symptoms, wherein the mouse model exhibits one or more than one of the following phenotypes: (a) kyphosis; (b) abnormal hind limb clasping; (c) deficiency in motor coordination and motor learning ability; (d) motor neuron loss in the spinal cord; (e) astrocytosis in the spinal cord; (f) weight loss compared with a control rodent; and (g) accumulation of poly-ubiquitinated proteins in the spinal cord motor A conditional knockout allows gene deletion in a tissue or time specific manner. This is done by introducing short sequences called loxP sites around the gene. These sequences will be introduced into the germ-line via the same mechanism as a knock-in. This germ-line can then be crossed to another germline containing Cre-recombinase which is a viral enzyme that can recognize these sequences, recombines them and deletes the gene flanked by these sites [0080] (instant claims 1, 4-5). Regarding claim 3, Shen teaches the genetically modified mouse is male [0102]. Regarding claims 6-7, Shen teaches a tissue or a motor neuron which is isolated from the spinal cord of the mouse model (p 19 claim 13). Regarding claim 10, Shen teaches motor neuron loss, Enhancement of Astrocytosis and Accumulation of Ubiquitinated proteins in the Spinal Cord of HB9-Tardbp1lx/-Mice [0094]. Regarding claim 11, Shen teaches knockout is accomplished through a combination of techniques, beginning in the test tube with a plasmid, a bacterial artificial chromosome or other DNA construct, and proceeding to cell culture. Individual cells are genetically transformed with the DNA construct. Often the goal is to create a transgenic animal that has the altered gene. If so, embryonic stem cells are genetically transformed and inserted into early embryos. Resulting animals with the genetic change in their germline cells can then often pass the gene knockout to future generations [0078].
Shen does not teach that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn.
However, before the instant effective filing date of the instant invention, as evidenced by Johnson (JBC, 284(30): 20329-20339, 2009) TDP-43 protein mutant N390D increase the number of TDP-43 aggregates and promote toxicity in vivo in ALS, FTDLD-U and other TDP-43 proteinopathies in degenerating neurons (abstract, p 20329 2nd column 2nd and 3rd paragraph).
Kabashi also teaches N390D mutation individuals with TARDBP mutations, wherein the asparagine residue at codon 390 was altered in two different individuals (Table 1). This is at codon 390 detected in individuals with ALS (p 1 2nd column 1st paragraph). Kabashi teaches in figure 1(a)–(b) N390D TARDBP mutations in individuals with ALS in C-Terminal region of exon 6 with amino acid substitution of Asp (N) with Aspartic acid (D) as depicted in figure 1 (a)–(b) below.

    PNG
    media_image1.png
    182
    528
    media_image1.png
    Greyscale

Kobashi teaches in Figure 1 (f) protein lysates from three individuals with ALS expressing N390D TARDBP mutation show the accumulation of a smaller product of TDP-43 protein (~28 kDa), mainly in a detergent-insoluble fraction. The expression of this shorter form was substantially lower in two unaffected individuals (controls 1 and 2) and in an individual with ALS without a mutation in TARDBP (as depicted below figure 1 (f);

    PNG
    media_image2.png
    471
    460
    media_image2.png
    Greyscale

highly conserved between Homo sapiens species and Mus musculus species as depicted below (Supplementary Figure 1).

    PNG
    media_image3.png
    240
    888
    media_image3.png
    Greyscale

Thus, Kabashi’s N390D mutation found in at codon 390 detected in individuals with ALS at C-terminal of exon 6, that influence the proper function or transport of TDP-43 and cause a toxic gain of function provides evidence of a direct link between altered TDP-43 function due to N390D mutation and neurodegenerative disease ALS. 
Regarding claims 8-9, the Shen’s and Johnson’s and Kabashi’s knock-in mouse, whose genome comprises amino acid N390D TARDBP mutation TDP-43 single mutation obviously can be deduced using computer algorithm programs to the corresponding nucleotide A at position 1168 of the TDP-43 coding sequence is substituted with nucleotide G. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the instant effective filing date of the instant invention, to modify the Shen’s generation of HB9 promotor-driven conditional Tardbp gene knock-out mice, with inactivation of the Tardbp gene in the spinal cord motor neurons (HB9: Cre-Tardbplx/−) exhibit progressive and male-dominant development of ALS-related phenotypes including kyphosis, motor dysfunctions, muscle weakness/atrophy, motor neuron loss, and astrocytosis in the spinal cord modified by using N390D TARDBP mutations of exon 6 at the C-Terminal region which is highly conserved in mice and humans as evidenced by Johnson and Kabashi to generate N390D transgenic mice in 
 It would have been obvious because Kabashi’s N390D mutation in individuals with ALS at C-terminal of exon 6, influence the proper function or transport of TDP-43 and cause a toxic gain of function provides evidence of a direct link between altered TDP-43 function due to N390D mutation and neurodegenerative disease ALS.
One would have been motivated to use N390D TARDBP mutations of exon 6 at the C-Terminal region to generate N390D/+ transgenic mice to receive the expected benefit of the N390D TARDBP mutations of exon 6 at the C-Terminal region which is highly conserved in mice and human ALS patients to further collaborate the TDP-43 N390D mutant protein is involved in ALS pathogenesis because the expression of this shorter form was substantially lower in two unaffected individuals and in an individual with ALS without a mutation in TARDBP.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying the HB9: Cre-Tardbplx/−) transgenic mice by using  N390D TARDBP mutations of exon 6 at the C-Terminal region to generate N390D/+ transgenic mice to receive the expected benefit of the N390D TARDBP mutations of exon 6 at the C-Terminal region which is highly conserved in mice and human ALS patients to further collaborate the TDP-43 N390D mutant protein is involved in ALS pathogenesis by combining the teachings of Wu with Johnson and Kabashi. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

2.	Claims 1, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20110321179 ) in view of Johnson (JBC, 284(30): 20329-20339, 2009), Kabashi (Nat  as applied to claims 1-11 above, and further in view of Wichterle, (Cell, 110, Abstract, 2002).
The teachings of Shen and Johnson and Kabashi apply here as indicated above.
Shen and Johnson and Kabashi do not teach an isolated spinal cord motor neuron differentiated from an embryonic stem cell (ESC) from the embryo of claim 11, which exhibits a genotype N390D/+).
However, before the instant effective filing date of the instant invention, Wichterle, (Cell, 110, Abstract, 2002) teaches that developmentally relevant signaling factors can induce mouse embryonic stem (ES) cells to differentiate into spinal progenitor cells, and subsequently into motor neurons, through a pathway recapitulating that used in vivo (abstract). ES cell-derived motor neurons can populate the embryonic spinal cord, extend axons, and form synapses with target muscles. Thus, inductive signals involved in normal pathways of neurogenesis can direct ES cells to form specific classes of CNS neurons (instant claim 12). Regarding claim 13, the embryo of Shen and Johnson and Kabashi and Wichterle exhibit higher amount of TDP-43 than the wild type because Shen teaches Western blot analysis of protein extracted from ES cells probed with a polyclonal RFP antibody. As controls wild type ES cells either untransfected (WT) or transiently transfected with two different dsRed expression plasmids (WT+RFPI+II) were used. Exchange clones A03 and D04 were analyzed prior (-CRE) and after (+CRE) transient CRE transfection. DsRed protein positive samples show a 27 kDa band. Lower blot shows loading control with beta actin monoclonal antibody (42 kDa) [0108]. Regarding claim 14, Shen teaches Analysis of the sub-cellular localization of TDP-43(A315T) in cells obtained from mutant mice. In human patients, wild-type TDP-43 is normally predominantly localized in the nucleus. However, mutant TDP-43 is predominantly located in the cytoplasm and forms insoluble aggregates in the form of heterodimers with wild-type TDP-43, thus leading to a translocation of the wild-type form into the cytoplasm. This is considered one of the reasons why the mutation acts dominant in humans. As far as is known from human patients, this occurs in 
Moreover, regarding claims 12-14, it should be noted that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non-limiting. 

Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the Shen and Johnson and Kabashi TDP-43 transgenic mouse that the goal is to create a transgenic animal that has the altered gene, if so, embryonic stem cells are genetically transformed and inserted into early embryos, resulting animals with the genetic change in their germline cells can then often pass the gene knockout to future generations by using Wichterle developmentally relevant signaling factors to induce mouse ESCs to differentiate into spinal progenitor cells, and subsequently into motor neurons, through a pathway recapitulating that used in vivo, in order for the ES cell-derived motor neurons can populate the embryonic spinal cord, extend axons, and form synapses with target muscles because Kabashi notes that it is essential in TARDBP mutations in individuals with sporadic and familial amyotrophic lateral sclerosis.
One would have been motivated to so to receive the expected benefit ESC-derived s motor neurons, through a pathway recapitulating that used in vivo, in order for the ES cell-derived motor neurons can populate the embryonic spinal cord, extend axons, and form synapses with target muscles into ALS patients. 


 3.	Claims 1, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20110321179 ) in view of Johnson (JBC, 284(30): 20329-20339, 2009), Kabashi (Nat Genet, 40: 572-574, 2008), Wichterle, (Cell, 110, Abstract, 2002) as applied to claims 1-11 above, and further in view of Wu (The Journal Of Biological Chemistry VOL. 287, NO. 33, pp. 27335–27344, August 10, 2012).
The teachings of Shen and Johnson and Kabashi and Wichterle apply here as indicated above.
Shen and Johnson and Kabashi and Wichterle do not teach, wherein the offspring results from a cross between the genetically modified mouse and a genetically modified mouse with a genotype of Hb9: GFP.
However, before the instant effective filing date of the instant invention, Wu discloses a transgenic mouse comprising a heterozygous mutation of Tardbp (TDP-43) gene using the conditional mouse gene targeting approach, show that mice with inactivation of the Tardbp gene in the spinal cord motor neurons (HB9: Cre-Tardbplx/−) exhibit progressive and male-dominant development of ALS-related phenotypes including kyphosis, motor dysfunctions, muscle weakness/atrophy, motor neuron loss, and astrocytosis in the spinal cord. Significantly, ubiquitinated proteins accumulate in the TDP-43-depleted motor neurons of the spinal cords of HB9: Cre–Tardbplx/− mice with the ALS phenotypes (abstract). Generation of HB9 promotor-driven conditional Tardbp gene knock-out mice, wherein the Tardbp allele of the C57BL/6j mice was knocked out specifically in the postmitotic motor neurons in the spinal cord by crossing mice carrying the Tardbp conditional allele (Tardbplx) with mice carrying a Cre-recombinase transgene driven by the HB9-promoter (HB9:Cre) (see “Results” for more details). Wu teaches Tardbp conditional allele (Tardbplx) with mice carrying a Cre-recombinase transgene driven by the HB9-promoter (HB9:Cre) (under results). Moreover, regarding claims 15-16, it should be noted that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non-limiting. 

Accordingly, it would have been obvious to a person of ordinary skill in the art that the transgenic spinal cord motor neuron of Shen and Johnson and Kabashi and Wichterle as evidenced by Wu the offspring results from a cross between the genetically modified mouse and a genetically modified mouse with a genotype of Hb9:GFP because Shen also teaches A conditional knockout allows gene deletion in a tissue or time specific manner. This is done by introducing short sequences called loxP sites around the gene. These sequences will be introduced into the germ-line via the same mechanism as a knock-in. This germ-line can then be crossed to another germline containing Cre-recombinase which is a viral enzyme that can recognize these sequences, recombines them and deletes the gene flanked by these sites [0080].
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632